Citation Nr: 1100287	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial evaluation in excess of 30 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from July 2008 and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  This includes providing a new medical 
examination when a Veteran asserts or provides evidence that a 
disability has worsened and the available evidence is too old for 
an adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of Veteran because a 23-
month old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

In conjunction with his claim for an increased evaluation for 
service-connected posttraumatic stress disorder (PTSD), the 
Veteran last underwent a VA examination in January 2008, nearly 3 
years ago.  At his July 2010 hearing before the Board, the 
Veteran testified that his PTSD symptoms had gotten worse in the 
last two years.  The Veteran and his wife testified that the 
Veteran had virtually no social life and that he would rarely go 
outside but stay home all the time.  The Board finds that the 
foregoing testimony suggests a worsening of PTSD since the 
January 2008 VA examination.  In addition, the medical evidence 
subsequent to the January 2008 VA examination also indicates 
deterioration of the Veteran's PTSD as the Global Assessment of 
Functioning (GAF) scores as reflected in the VA treatment records 
since August 2008 are significantly lower than those assigned 
prior to August 2008.  The Veteran is entitled to a new VA 
examination where there is evidence, including his statements, 
that his service-connected PTSD has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caffrey, 6 Vet. App. at 381.  While the most recent psychiatric 
treatment records in the claims file are dated in November 2008, 
they do not provide sufficient details as to the current state of 
the Veteran's psychiatric disability.  The Board therefore 
concludes that a new examination is warranted to determine the 
current extent and severity of the Veteran's service-connected 
PTSD.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical 
information).

Finally, at the July 2010 hearing before the Board, the Veteran 
reported that he had been seen by the VA Medical Center in Salem 
every two to three months for his PTSD in the previous year.  
However, the claims file currently contains VA treatment records 
only through November 2008.  Therefore, the RO should obtain all 
VA treatment records pertaining to the Veteran from November 2008 
to the present and associate them with the claims file.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that VA has constructive notice of 
VA-generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before VA, even where they are 
not actually before the adjudicating body).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for PTSD since November 
2008.  Regardless of the Veteran's response, 
the RO must obtain all relevant VA treatment 
records from the VA Medical Center in Salem 
since November 2008.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.

2.  The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination to 
determine the current severity of the 
Veteran's PTSD.  The claims file and a copy 
of this remand must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive assessments of 
all psychiatric symptoms, taking into 
consideration the lay testimony presented by 
the Veteran and his wife at the July 2010 
Board hearing.

The examiner must comment upon the presence 
or absence, and the frequency or severity of 
the following symptoms due to PTSD: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention 
of only highly learned material, forgetting 
to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately, or effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and memory 
loss for names of close relatives, own 
occupation, or own name.

The RO must provide an opinion on the 
Veteran's ability to retain and maintain 
employment.  The examiner must elicit from 
the Veteran and record for clinical purposes 
a full work and educational history.  Based 
on a review of the case and the claims file, 
the examiner must provide an opinion as to 
whether the Veteran's service-connected PTSD 
alone precludes him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.

The examiner must enter a complete multi-
axial evaluation, and assign a GAF score 
together with an explanation of what the 
score represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  

All opinions provided must include an 
explanation of the bases for the opinion.  If 
a requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.  

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim on appeal must be adjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.


No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


